Citation Nr: 1809797	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  11-20 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction presently resides at the RO in Nashville, Tennessee.  

FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's tinnitus is etiologically related to in-service hazardous noise exposure.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C. § 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for tinnitus herein, any deficiency found in VA's duties to notify and assist is rendered moot.  There is no prejudice to the Veteran in proceeding to decide this issue.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

With an approximate balance of positive and negative evidence on a relevant issue, VA resolves reasonable doubt in the claimant's favor.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that his tinnitus began as a result of hazardous noise exposure in active service.  Pursuant to the Duty MOS Noise Exposure Listing, the Board concedes hazardous noise exposure due to the Veteran's duty military occupational specialty (MOS) as a radio communications specialist.  The Board notes that, while the Veteran's actual MOS is not specifically listed in the Duty MOS Noise Exposure Listing, the MOS of radio communications systems is listed and corresponds to a moderate probability of noise exposure.  See M21-1, Part III, Subpart iv, Chapter 4, Section B, 4.e (If the MOS is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing an in-service event with respect to direct service connection).  Accordingly, the Board finds that the Veteran was likely exposed to hazardous noise in service.  

Service treatment records (STRs) are silent for complaints of, or treatment for, tinnitus.  However, throughout the appeal period, the Veteran has reported that he first experienced symptoms of tinnitus in 1968, following military noise exposure from jet engines.  See January 2018 Informal Hearing Presentation.  The Board finds that such statements are competent, credible, and probative of the presence of tinnitus in service and establish a continuity of relevant symptomatology for tinnitus.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

Indeed, the Veteran's lay statements may also be competent and sufficient to establish a current diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Thus, in light of the Veteran's competent and credible reports of tinnitus, described as intermittent buzzing and ringing, the Board finds that the Veteran has a current diagnosis of tinnitus.  See February 2009 VA Audiology Examination report.  

The Board acknowledges the negative nexus opinions documented in the February 2009 VA audiology examination and May 2014 VA addendum opinion.  Nevertheless, the Board finds these nexus opinions inadequate for rating purposes.  In relevant part, the February 2009 VA examiner based his negative nexus opinion on the Veteran's normal hearing sensitivity at separation, the lack of in-service evidence of tinnitus in the STRs, and the lack of proximity between the dates of service and the date of the relevant diagnosis.  However, in April 2014, the Board found the February 2009 VA examiner's opinion inadequate because the examiner relied on the Veteran's normal hearing at discharge and did not address the Veteran's statements that his tinnitus began in service.  

Following the Board's remand, the agency of original jurisdiction (AOJ) procured a VA addendum opinion in May 2014 to comply with the remand directives.  The examiner was instructed to concede in service noise exposure and to consider specifically the Veteran's statement that his tinnitus began in 1968.  Significantly, however, the examiner indicated that the Veteran's separation audiometrics were normal and that there was no evidence of a standard threshold shift in the military that may have been considered noise exposure.  The examiner opined that it was less likely as not that the Veteran's tinnitus was related to his military service. 

In spite of the AOJ's attempt at procuring an adequate opinion, the Board finds the May 2014 VA examiner's opinion inadequate for adjudication purposes.  Chiefly, in rendering the negative nexus opinion, the examiner relied on the lack of evidence of treatment for hearing loss/tinnitus in service and failed to consider the Veteran's statements regarding the onset of his tinnitus in service.  Such reliance and failure was in direct contravention of the Board's April 2014 remand directives and renders the examiner's opinion inadequate. 

In sum, the Board finds that the requisite elements of service connection are met.  The Veteran has a current diagnosis of tinnitus.  He has hazardous noise exposure in active service, and he has competently and credibly asserted a continuity of relevant symptomatology.  Thus, the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Accordingly, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for tinnitus is granted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted. 




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


